DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 and 10, the prior art of record does not disclose or suggest a first color light beam, each of the multiple light source units configured to: convert at least part of the first color light beam into a second color light beam emitted from an emitting region; and emit the second color light beam to form a conjugate image; and a light combiner configured to combine the conjugate images formed by the multiple light source units to form a combined image, in which the conjugate images partially overlap each other, on a plane at a position of an entrance surface of a light uniformizing element along a central axis of the light uniformizing element, wherein a conditional expression below is satisfied:
1.3>SC/SI>0.7
where SC is an area of the combined image in which a light intensity is equal to or greater than 1/e2 of a peak intensity of the conjugate images on the plane at the position of the entrance surface of the light uniformizing element, and SI is an area of the entrance surface of the light uniformizing element.
The closest art of record, Hsin-Chu (EP 3306392), discloses a first color light beam, each of the multiple light source units (see 200 and 300 in fig.9) configured to: convert at least part of the first color light beam into a second color light beam emitted from an emitting region; and a light combiner (21 in fig.9) configured to combine the conjugate images formed by the multiple light source units to form a combined image, but does not disclose the conjugate images partially overlap each other, on a plane at a position of an entrance surface of a light uniformizing element along a central axis of the light uniformizing element, wherein a conditional expression below is satisfied:
1.3>SC/SI>0.7
where SC is an area of the combined image in which a light intensity is equal to or greater than 1/e2 of a peak intensity of the conjugate images on the plane at the position of the entrance surface of the light uniformizing element, and SI is an area of the entrance surface of the light uniformizing element.
Claims 2-9 are allowed as they depend from allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/Primary Examiner, Art Unit 2882